8/29/2019               Case 1:19-mc-00401-AT     Document
                                        UPDATE 4-Lithuania         3-6 safe
                                                           insists banks Filed
                                                                            after 08/29/19
                                                                                  Snoras takeoverPage    1 of 12
                                                                                                  - Reuters




      Today’s Re nance Rate                                Select Loan Amount

         2.75%
                                                                                                                      No SSN required
                                                          $
                                                                                                                   Calculate Payment
         APR 15 Year Fixed                                 $225,000                                           Terms & Conditions apply. NMLS#1136



    MARKET NEWS
    NOVEMBER 17, 2011 / 5:38 AM / 8 YEARS AGO




    UPDATE 4-Lithuania insists banks safe after Snoras takeover




    * Lithuania PM says banking system safe


    * Govt nationalises Bank Snoras


    * Prosecutors probe alleged embezzlement, fraud


    * Baltic state’s CDSs rise to highest level since Nov 2000


    * Latvia imposes restrictions on Snoras subsidiary


    By Nerijus Adomaitis


    VILNIUS, Nov 17 (Reuters) - Lithuania’s prime minister insisted on Thursday the country’s
    banking system was safe after the surprise takeover of its third-largest deposit taker, Bank
    Snoras, but the fallout spread to neighboring Latvia.


    Lithuania took control of Snoras — the country’s ﬁfth largest bank by assets — at the request
    of the central bank, which said it found a 1 billion litas ($392 million) hole in the bank’s
    assets, and prosecutors said they opened a probe.


https://www.reuters.com/article/lithuania-snoras/update-4-lithuania-insists-banks-safe-after-snoras-takeover-idUSL5E7MH0PI20111117                  1/12
8/29/2019               Case 1:19-mc-00401-AT     Document
                                        UPDATE 4-Lithuania         3-6 safe
                                                           insists banks Filed
                                                                            after 08/29/19
                                                                                  Snoras takeoverPage    2 of 12
                                                                                                  - Reuters

    In neighboring Latvia, banking authorities slapped restrictions on taking deposits out of
    Snoras’ local subsidiary Krajbanka.


    “It is the problem of one bank... Any information that other banks could have problems are
    rumours,” Lithuanian Prime Minister Andrius Kubilius said in a radio interview, referring to
    Snoras.


    Shares in ﬁnancial companies slid and the cost of insuring Lithuania’s debt against default rose
    to its highest level in two years.


    The central bank has eased restrictions on cash withdrawals and online transfers from Snoras
    accounts up to 500 Lithuanian litas per day.


    Other operations have been put on hold until Monday, and the central bank’s board plans to
    decide on restrictions on Sunday after hearing the report from Snoras’ administrator.


    Simon Freakley, a senior partner at Zolfo Cooper, appointed by the central bank as temporary
    administrator of Snoras, said his team was looking into the money trail.


    “The bank does have liquidity, but we are trying to establish how much,” Freakley told
    reporters. He declined to say how much was missing or where the money had gone.


    Latvian FKTK bank supervisor said it set a limit for withdrawals from Krajbanka at 100,000
    euros per month per client.


    Krajbanka is more than 90 percent owned by Snoras, which is 68 percent owned by Russian
    businessman Vladimir Antonov.


    The Lithuanian central bank said its inspectors at Snoras could not ﬁnd securities reported as
    assets, and it had to act quickly after noticing a decline in the bank’s deposits.


    Vitas Vasiliauskas, the governor of the central bank, told lawmakers Snoras’ reserves at the
    central bank fell to 44 million litas on Wednesday from 250 million litas on Tuesday.


https://www.reuters.com/article/lithuania-snoras/update-4-lithuania-insists-banks-safe-after-snoras-takeover-idUSL5E7MH0PI20111117   2/12
8/29/2019               Case 1:19-mc-00401-AT     Document
                                        UPDATE 4-Lithuania         3-6 safe
                                                           insists banks Filed
                                                                            after 08/29/19
                                                                                  Snoras takeoverPage    3 of 12
                                                                                                  - Reuters

    Analysts noted it was highly unusual for the government to take over a bank in the middle of
    the week, forcing them to stop the bank’s operations. Usually such operations are conducted
    over weekends.


    The prosecutors’ oﬃce said in a statement it was opening an investigation into alleged
    embezzlement and fraudulent book-keeping and wanted to speak with Antonov and his
    Lithuanian business partner, Raimondas Baranauskas.


    Baranauskas, who owned 25.3 percent of Snoras, called the takeover “robbery,” and denied the
    bank was insolvent.



    SHARES DOWN

    The parliament on Thursday approved amendments needed to restructure Snoras and to move
    good assets and insured deposits to a state-owned bank yet to be established.


    Finance Minister Ingrida Simonyte told parliament she expected the restructuring to take
    about a month.


    Ratings agency Fitch said it had placed Snoras Bank’s long-term Issuer Default of B+ on
    Ratings Watch Negative.


    “The RWN on the ratings reﬂects the material risk that the bank’s creditors, apart from
    insured depositors, will suﬀer losses, or considerable repayment delays, as a result of the
    bank’s restructuring,” the agency added in a statement.


    Shares in locally owned bank Ukio fell 13 percent and Sialiu Bank, in which the European Bank
    for Reconstruction and Development (EBRD) has a near 20 percent stake, was down 5
    percent.


    The Lithuanian benchmark stock index fell 2.5 percent and shares in investment company
    Invalda — which said it had a deposit certiﬁcate at Snoras amounting to 4.1 percent of its
    assets — dropped 4.7 percent.
https://www.reuters.com/article/lithuania-snoras/update-4-lithuania-insists-banks-safe-after-snoras-takeover-idUSL5E7MH0PI20111117   3/12
8/29/2019               Case 1:19-mc-00401-AT     Document
                                        UPDATE 4-Lithuania         3-6 safe
                                                           insists banks Filed
                                                                            after 08/29/19
                                                                                  Snoras takeoverPage    4 of 12
                                                                                                  - Reuters

    Jekaterina Rojaka, an economist at DNB bank in Vilnius, said the situation was “not as bad as it
    was expected,” while the banking system functioned normally.


    She said the government had enough money to cover 4 billion litas’ worth deposits of
    individuals at Snoras, but that would increase borrowing needs for the next year.


    Lithuania recently raised $750 million in international markets, tapping a 10-year eurobond,
    but will need to reﬁnance a billion euro eurobond in May 2012.


    The cost of insuring Lithuania’s debt against default, however, rose to 350 basis points , the
    highest since Nov. 2009, according to Markit.


    It was the ﬁrst major Baltic bank crisis since Latvia rescued a top bank in 2008, forcing it to
    seek a 7.5 billion euro bailout.


    Both Lithuania’s and Latvia’s banking systems are dominated by Nordic banks SEB , Swedbank
    , Nordea and DnB NOR .


    They suﬀered heavy losses during the downturn in 2008-2009 because of bad loans in the
    Baltic states.

    Our Standards: The Thomson Reuters Trust Principles.


    MORE FROM REUTERS




https://www.reuters.com/article/lithuania-snoras/update-4-lithuania-insists-banks-safe-after-snoras-takeover-idUSL5E7MH0PI20111117   4/12
8/29/2019               Case 1:19-mc-00401-AT     Document
                                        UPDATE 4-Lithuania         3-6 safe
                                                           insists banks Filed
                                                                            after 08/29/19
                                                                                  Snoras takeoverPage    5 of 12
                                                                                                  - Reuters




https://www.reuters.com/article/lithuania-snoras/update-4-lithuania-insists-banks-safe-after-snoras-takeover-idUSL5E7MH0PI20111117   5/12
8/29/2019               Case 1:19-mc-00401-AT     Document
                                        UPDATE 4-Lithuania         3-6 safe
                                                           insists banks Filed
                                                                            after 08/29/19
                                                                                  Snoras takeoverPage    6 of 12
                                                                                                  - Reuters

    P A I D P R O M O T I O N A L L I N K S Promoted by Dianomi




    This Industry Could                 How Americans can
    Create The World’s                  Invest in Startups
    First Trillionaire                  with Just $50
    The Motley Fool                     Money Map Press




    Keep More of The Highest              What Your
    Your Capital Paying Cash              Net Worth
    Gains        Back Card                Says About
    Cadre        Has Hit The              Your
                 Market                   Retirement:
                            WiseBread.com Free Guide
                                                    Fisher
                                                    Investments


     Sponsored Video by                                                                                                                ×
       Earn 125K bonus points and 4X points everywhere else for 12                                                     Find out more
       months




https://www.reuters.com/article/lithuania-snoras/update-4-lithuania-insists-banks-safe-after-snoras-takeover-idUSL5E7MH0PI20111117         6/12
8/29/2019               Case 1:19-mc-00401-AT     Document
                                        UPDATE 4-Lithuania         3-6 safe
                                                           insists banks Filed
                                                                            after 08/29/19
                                                                                  Snoras takeoverPage    7 of 12
                                                                                                  - Reuters




      ❙❙
                                                                                                                              Video Ad by




https://www.reuters.com/article/lithuania-snoras/update-4-lithuania-insists-banks-safe-after-snoras-takeover-idUSL5E7MH0PI20111117          7/12
8/29/2019               Case 1:19-mc-00401-AT     Document
                                        UPDATE 4-Lithuania         3-6 safe
                                                           insists banks Filed
                                                                            after 08/29/19
                                                                                  Snoras takeoverPage    8 of 12
                                                                                                  - Reuters

    MORE FROM REUTERS




    FBI studies two broken              Dorian forecast to grow to
    cameras outside cell                highly dangerous
    where Epstein died:                 Category 4 hurricane
    source                              29 Aug
    29 Aug




    Retailers howl          Drone                   U.S. driver Jessi
    as U.S. trade           disruption?             Combs killed in
    agency locks in         Climate activists       bid to break
    15% tariffs on...       to target               land-speed
    29 Aug                  London's                record
                            Heathrow...             28 Aug
                            29 Aug



    P A I D P R O M O T I O N A L L I N K S Promoted by Dianomi


    Hottest Penny Stocks -              Motley Fool Issues Rare
    Best Stocks To Invest in            “All In” Buy Alert
    2019                                Sponsored by The Motley Fool
    Sponsored by Business
    Infoline
    Retirement Guru Shows               What Are Opportunity
    How He Turned $4,600                Zones?
    to $460,164 Trading                 Sponsored by Cadre
    Options
    Sponsored by TradeWins
    2019's Best Credit Cards            Frequent business
    - Deals That Outshine               traveler? Learn about
    The Rest                            the "best travel tech" for
    Sponsored by NerdWallet             you
                                        Sponsored by Samsara
                                        Luggage


https://www.reuters.com/article/lithuania-snoras/update-4-lithuania-insists-banks-safe-after-snoras-takeover-idUSL5E7MH0PI20111117   8/12
8/29/2019               Case 1:19-mc-00401-AT     Document
                                        UPDATE 4-Lithuania         3-6 safe
                                                           insists banks Filed
                                                                            after 08/29/19
                                                                                  Snoras takeoverPage    9 of 12
                                                                                                  - Reuters




    What is the best way for            Compare 2019 Online
    investors to leverage a             Brokers- Pros, Cons &
    gold run?                           Current Offers
    Sponsored by Maverix Metals         Sponsored by NerdWallet




    Volatility              Want to turn            13 Retirement
    Warrants                your career into        Blunders to
    Caution in U.S.         your calling? Get       Avoid for
    High Yield              the skills to           Investors with
    Sponsored by Janus      succeed.                $500,000+
    Henderson               Sponsored by HBS        Sponsored by Fisher
                            Executive Education     Investments




https://www.reuters.com/article/lithuania-snoras/update-4-lithuania-insists-banks-safe-after-snoras-takeover-idUSL5E7MH0PI20111117   9/12
8/29/2019              Case 1:19-mc-00401-AT    Document
                                       UPDATE 4-Lithuania insists 3-6    Filed
                                                                  banks safe after08/29/19      Page
                                                                                   Snoras takeover       10 of 12
                                                                                                   - Reuters

    MORE FROM REUTERS




    Hikvision, a surveillance           Apple's data shows a
    powerhouse, walks U.S.-             deepening dependence
    China tightrope                     on China as Trump's...
    29 Aug                              28 Aug




    Exclusive:              Britain's Labour        Surge in young
    Falwell steered         vows to use             Republicans
    Liberty                 parliament to           worried about
    University land         thwart no-deal          the
    deal beneﬁting...       Brexit                  environment:
    28 Aug                  29 Aug                  survey
                                                    29 Aug




https://www.reuters.com/article/lithuania-snoras/update-4-lithuania-insists-banks-safe-after-snoras-takeover-idUSL5E7MH0PI20111117   10/12
8/29/2019              Case 1:19-mc-00401-AT    Document
                                       UPDATE 4-Lithuania insists 3-6    Filed
                                                                  banks safe after08/29/19      Page
                                                                                   Snoras takeover       11 of 12
                                                                                                   - Reuters




              Apps     Newsletters       Advertise with Us       Advertising Guidelines        Cookies      Terms of Use      Privacy




                          All quotes delayed a minimum of 15 minutes. See here for a complete list of exchanges and delays.


https://www.reuters.com/article/lithuania-snoras/update-4-lithuania-insists-banks-safe-after-snoras-takeover-idUSL5E7MH0PI20111117      11/12
8/29/2019              Case 1:19-mc-00401-AT    Document
                                       UPDATE 4-Lithuania insists 3-6    Filed
                                                                  banks safe after08/29/19      Page
                                                                                   Snoras takeover       12 of 12
                                                                                                   - Reuters

                                                         © 2019 Reuters. All Rights Reserved.




https://www.reuters.com/article/lithuania-snoras/update-4-lithuania-insists-banks-safe-after-snoras-takeover-idUSL5E7MH0PI20111117   12/12
